 1   Jennifer Sun (State Bar No. 238942)
     jennifersun@jonesday.com
 2   JONES DAY
     3161 Michelson Drive, Suite 800
 3   Irvine, CA 92612.4408
     Telephone: (949) 851-3939
 4   Facsimile: (949) 553-7539
 5   Attorneys for Defendant
     EXPERIAN INFORMATION SOLUTIONS, INC.
 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11   ELIZABETH RAGSDALE,                              Case No. 2:19-cv-01928-TLN-KJN
12                     Plaintiff,                     Hon. Troy L. Nunley
13          v.                                        ORDER GRANTING SECOND
                                                      STIPULATION TO EXTEND THE
14   EXPERIAN INFORMATION SOLUTIONS,                  DEADLINE TO RESPOND TO THE
     INC., ET AL.,                                    COMPLAINT
15
                       Defendants.                    Complaint filed: September 23, 2019
16

17

18          Pursuant to the joint stipulation between Plaintiff Elizabeth Ragsdale (“Plaintiff”) and

19   Defendant Experian Information Solutions, Inc. (“Experian”), the deadline for Experian to

20   answer, object, or otherwise respond to Plaintiff’s Complaint, is extended from

21   December 11, 2019, up through and including January 10, 2020.

22          IT IS SO ORDERED.

23

24    DATED: December 9, 2019
                                                          Troy L. Nunley
25                                                        United States District Judge
26

27

28
                                                                                                  ORDER
                                                                          Case No. 2:19-cv-01928-TLN-KJN
